427 F.2d 713
Imogene P. LONG, Plaintiff-Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 28864.
United States Court of Appeals, Fifth Circuit.
June 15, 1970.

Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Newell Edenfield, Judge.
J. Wesley Williams, Decatur, Ga., for appellant.
John W. Stokes, Jr., U. S. Atty., Atlanta, Ga., Kathryn H. Baldwin, Thomas J. Press, Attys., U. S. Dept. of Justice, Washington, D. C., for appellee.
Before TUTTLE, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal from the district court's summary judgment upholding the determination of the Secretary that the claimant was not entitled to disability benefits under the Social Security Act is peculiarly a fact case. We are simply unable to determine that the trial court committed error in ascertaining that the Secretary's judgment was supported by substantial evidence. For the latest cases from this court involving similar situations, see Burdett v. Finch, 425 F.2d 687, decided May 7, 1970, and Gray v. Secretary of Health, Education and Welfare (Finch), 421 F.2d 638, decided January 13, 1970.


2
The judgment of the trial court is affirmed.